Exhibit 10.8

 

GARY R. SIEGEL
EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated the 20th day of December,
2005, but effective for all purposes and in all respects as of the closing of
the “IPO Transactions” (as defined below), by and between REPUBLIC PROPERTY
TRUST, a Maryland real estate investment trust (the “Company”), and Gary R.
Siegel (the “Executive”).

 

WHEREAS, the Company and Republic Property Limited Partnership, a Delaware
limited partnership and wholly owned operating partnership subsidiary of the
Company (the “Operating Partnership”), are engaging in various related
transactions pursuant to which, among other things, (i) the Operating
Partnership would acquire interests in various limited liability companies that
own real estate properties, and (ii) the Company would effect an initial public
offering of its common shares of beneficial interest, par value $0.01 per share,
and contribute the proceeds therefrom for a like number of units of partnership
interest in the Operating Partnership (the “IPO”, and together with the other
transactions in connection therewith, the “IPO Transactions”); and

 

WHEREAS, in connection with the IPO Transactions, the Company wishes to offer
employment to the Executive, and the Executive wishes to accept such offer, on
the terms set forth below.

 

Accordingly, the parties hereto agree as follows:

 

1.                                       Term.  The Company hereby employs the
Executive, and the Executive hereby accepts such employment for an initial term
commencing as of the date of closing of the IPO Transactions and ending on
December 31, 2009, unless sooner terminated in accordance with the provisions of
Section 4 or Section 5 (the period during which the Executive is employed
hereunder being hereinafter referred to as the “Term”).  The Term shall be
subject to automatic one-year renewals unless either party hereto notifies the
other, in accordance with Section 7.4, of non-renewal at least ninety (90) days
prior to the end of any such Term.  Notwithstanding the employment of the
Executive by the Company, the Company shall be entitled to pay the Executive
from the payroll of any subsidiary of the Company.

 

2.                                       Duties. The Executive, in his capacity
as General Counsel and Chief Operating Officer shall, unless the Board of
Trustees of the Company (the “Board”) determines otherwise, report directly to
the Company’s Chief Executive Officer Mark R. Keller (or his successor) and
faithfully perform for the Company the duties of said office and shall perform
such other duties of an executive, managerial or administrative nature as shall
be specified and designated from time to time by the Board of Trustees of the
Company (the “Board”) (including the performance of services for, and serving on
the Board of Directors of, any subsidiary or affiliate of the Company without
any additional compensation).  The Executive shall devote substantially all of
the Executive’s business time and effort to the performance of the Executive’s
duties hereunder; provided, however, that in no event shall this sentence
prohibit the Executive from performing other activities, whether personal,
charitable, investment  (including real estate investment activities) or
business and any other activities approved by the Board, so long as such
activities do

 

--------------------------------------------------------------------------------


 

not materially and adversely interfere with the Executive’s duties to the
Company or otherwise violate the terms of the Executive’s Non-Competition
Agreement (as defined below) executed by the Executive and the Company; and
provided, further, that, notwithstanding the foregoing, the Executive shall have
the right to continue to act as a trustee of various trusts for the benefit of
family members of Richard L. Kramer (whether such trusts are in existence now or
in the future) and, in connection therewith, to act as a manager of various
Kramer family investment entities in which one or more of the trusts is an
equity owner, and nothing contained in this Section 2 shall be construed in a
manner which could cause the Executive to have to violate any fiduciary duty
that he may have to any such trusts or family investment entities so long as
such activities do not materially and adversely interfere with the Executive’s
duties for the Company.  The Board may delegate its authority to take any action
under this Agreement to the Compensation Committee of the Board of Trustees (the
“Compensation Committee”).

 

3.                                       Compensation.

 

3.1                                 Salary.  The Company shall pay the Executive
during the Term a base salary at the rate of $360,000 per annum (the “Annual
Salary”), in accordance with the customary payroll practices of the Company
applicable to senior executives generally.  The Annual Salary may be increased
annually by an amount as may be approved by the Board or the Compensation
Committee, and, upon such increase, the increased amount shall thereafter be
deemed to be the Annual Salary for purposes of this Agreement.

 


3.2                                 BONUS.  THE EXECUTIVE WILL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S ANNUAL BONUS PLAN (THE “BONUS PLAN”), THE TERMS OF
WHICH WILL BE ESTABLISHED BY THE COMPENSATION COMMITTEE.  FOR EACH FISCAL YEAR,
THE EXECUTIVE SHALL HAVE THE OPPORTUNITY TO EARN A BONUS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION, TAKING INTO CONSIDERATION THE RELATIVE
CONTRIBUTION BY THE EXECUTIVE TO THE BUSINESS OF THE COMPANY AND SUCH OTHER
PERFORMANCE GOALS AND FACTORS AS THE COMMITTEE DEEMS RELEVANT WITH THE FOLLOWING
TARGETS: THRESHOLD TARGET – 50% OF SALARY; TARGET – 80% OF SALARY; AND ABOVE
TARGET – 100% OF SALARY; PROVIDED, HOWEVER THAT, NO MINIMUM BONUS AMOUNT IS
GUARANTEED.


 

3.3                                 Share-Based Compensation—IPO Award.  The
Executive may be awarded such restricted shares, share options and other
equity-based awards under the Company’s equity compensation plans (“Equity
Awards”) as the Compensation Committee determines to be appropriate.  Upon the
IPO, the Executive shall receive an award of restricted shares, subject to the
terms and conditions of the Company’s 2005 Omnibus Long-Term Incentive Plan,
equal to 28,932 restricted shares.  Such restricted shares shall be fully
vested; provided, that, the sale, transfer or other disposition of the
restricted shares by the Executive shall be prohibited until July 1, 2007,
subject to the terms and conditions of the Company’s 2005 Omnibus Long-Term
Incentive Plan.  Notwithstanding the foregoing, the Executive may transfer such
restricted shares (i) as a bona fide gift or gifts or by will or intestacy, or
(ii) to any trust for the direct or indirect benefit of the Executive or the
immediate family of the Executive, provided that any such transfer shall not
involve a disposition for value. The Company shall pay to the Executive a cash
bonus equal to $289,315, which cash bonus shall be withheld by the Company, to
the extent necessary, to pay the withholding taxes associated with the
restricted share grant and this cash bonus.

 

2

--------------------------------------------------------------------------------


 

3.4                                 Benefits – In General.  The Executive shall
be permitted during the Term to participate in any group life, hospitalization
or disability insurance plans, health programs, pension and profit sharing plans
and similar benefits that may be available to members of executive management of
the Company generally, on the same terms as may be applicable to such other
executives, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.  During the Term, the Company shall maintain
customary liability insurance for trustees and officers and list the Executive
as a covered officer.

 

With respect to each such benefit plan and program, service with the Company or
any of its affiliates (as applicable) shall be included for purposes of
determining eligibility to participate (including waiting periods, and without
being subject to any entry date requirement after the waiting period has been
satisfied), vesting (as applicable) and entitlement to benefits. The medical
plan or plans maintained by the Company shall waive all limitations as to
pre-existing conditions, exclusions and waiting periods with respect to
participation and coverage requirements. With respect to vacation benefits
provided by the Company, the vacation benefit of Executive shall include all
hours of accrued but unused vacation and sick time hours, respectively, with the
Company or any of its affiliates.

 

3.5                                 Vacation.  During the Term, the Executive
shall be entitled to vacation of four (4) weeks per year.

 

3.6                                 Expenses.  The Company shall pay or
reimburse the Executive for all ordinary and reasonable out-of-pocket expenses
actually incurred (and, in the case of reimbursement, paid) by the Executive
during the Term in the performance of the Executive’s services under this
Agreement; provided that the Executive submits such expenses in accordance with
the policies applicable to senior executives of the Company generally.

 

4.                                       Termination upon Death or Disability. 
In the event that the Executive dies during the Term, the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
except as otherwise provided under this Section 4.  If the Executive becomes
eligible for disability benefits under the Company’s long-term disability plans
and arrangements (or, if none apply, would have been so eligible under the most
recent plan or arrangement), the Company shall have the right, to the extent
permitted by law, to terminate the employment of the Executive upon notice in
writing to the Executive and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement; provided, that, the
Company will have no right to terminate the Executive’s employment if, in the
opinion of a qualified physician reasonably acceptable to the Company, it is
reasonably certain that the Executive will be able to resume the Executive’s
duties on a regular full-time basis within 90 days of the date the Executive
receives notice of such termination.

 

Upon death or other termination of employment by virtue of disability (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination other than Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, any bonus for the prior year not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for

 

3

--------------------------------------------------------------------------------


 

expenses incurred but not paid prior to the Effective Date of the Termination)
and an amount equal to the product of (x) the Executive’s Target Annual Bonus
(hereafter defined) for the fiscal year of the Executive’s death or disability
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Effective Date of the Termination, and the denominator
of which is 365; (ii) all Equity Awards held by the Executive shall become fully
vested and exercisable; and (iii) this Agreement shall otherwise terminate upon
the Effective Date of the Termination and there shall be no further rights with
respect to the Executive hereunder (except as provided in Section 7.13).  For
purposes of this Section 4, (i) the “Effective Date of the Termination” shall
mean the date of death or the date on which a notice of termination by virtue of
disability is given or any later date (within thirty (30) days after the giving
of such notice) set forth in such notice of termination, and (ii) ”Target Annual
Bonus” shall mean 80% of the Executive’s Salary.

 

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon death or by virtue of
disability.

 

5.                                       Other Terminations of Employment.

 

5.1                                 Termination for Cause; Termination of
Employment by the Executive Without Good Reason.

 

(a)                                  For purposes of this Agreement, “Cause”
shall mean:

 

(i)                                     the Executive’s conviction for (or
pleading nolo contendere to) any felony;

 

(ii)                                  the Executive’s commission of an act of
fraud, theft or dishonesty related to the business of the Company or its
affiliates or the performance of the Executive’s duties hereunder;

 

(iii)                               the willful and continuing failure or
habitual neglect by the Executive to perform the Executive’s duties hereunder;

 

(iv)                              any material violation by the Executive of the
covenants contained in Section 6 or that certain Non-Competition Agreement dated
as of the date hereof between the Executive and the Company (the
“Non-Competition Agreement”); or

 

(v)                                 the Executive’s willful and continuing
material breach of this Agreement.

 

For purposes of this Section 5.1, no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
subsidiaries.  Notwithstanding the foregoing, if there exists (without regard to
this sentence) an event or condition that constitutes Cause under clause (iii),
(iv) or (v) above, the Executive shall have 30 days from the date written notice
is given by the

 

4

--------------------------------------------------------------------------------


 

Company of such event or condition to cure such event or condition and, if the
Executive does so, such event or condition shall not constitute Cause hereunder.

 

(b)                                 For purposes of this Agreement, “Good
Reason” shall mean, unless otherwise consented to by the Executive:

 

(i)                                     the material reduction of the
Executive’s authority, duties and responsibilities, or the assignment to the
Executive of duties materially and adversely inconsistent with the Executive’s
position or positions with the Company and its subsidiaries;

 

(ii)                                  a reduction in Annual Salary of the
Executive except in connection with a reduction in compensation generally
applicable to senior management employees of the Company;

 

(iii)                               the failure by the Company to obtain an
agreement in form and substance reasonably satisfactory to the Executive from
any successor to the business of the Company to assume and agree to perform this
Agreement;

 

 (iv)                           a requirement by the Company that the
Executive’s work location be moved more than fifty (50) miles from the Company’s
principal place of business in Washington, D.C.; or

 

(v)                                 the Company’s material and willful breach of
this Agreement.

 

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason under clause (i), (ii),
(iv) or (v) above, the Company shall have 30 days from the date on which the
Executive gives the written notice thereof to cure such event or condition and,
if the Company does so, such event or condition shall not constitute Good Reason
hereunder.  Further, an event or condition shall cease to constitute Good Reason
one (1) year after the event or condition first occurs or at any time at which
there exists an event or condition which serves as the basis of a termination of
the Executive’s employment for Cause.

 

(c)                                  The Company may terminate the Executive’s
employment hereunder for Cause and such termination in and of itself shall not
be, nor shall it be deemed to be, a breach of this Agreement.  If the Company
terminates the Executive for Cause, (i) the Executive shall have no right to
receive any compensation or benefit hereunder on and after the Effective Date of
the Termination other than Annual Salary and other benefits, including payment
for accrued but unused vacation (but excluding any bonuses except as provided in
the Bonus Plan) earned and accrued under this Agreement prior to the Effective
Date of the Termination (and reimbursement under this Agreement for expenses
incurred but not paid prior to the Effective Date of the Termination); and
(ii) this Agreement shall otherwise terminate upon the Effective Date of the
Termination and the Executive shall have no further rights hereunder (except as
provided in Section 7.13).  For purposes of this Section 5.1(c), the “Effective
Date of the Termination” shall mean the date on which a notice of termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such notice of termination.

 

5

--------------------------------------------------------------------------------


 

(d)                                 The Executive may terminate his employment
without Good Reason.  If the Executive terminates the Executive’s employment
with the Company without Good Reason: (i) the Executive shall have no right to
receive any compensation or benefit hereunder on and after the Effective Date of
the Termination other than Annual Salary and other benefits, including payment
for accrued but unused vacation (but excluding any bonuses except as provided in
the Bonus Plan) earned and accrued under this Agreement prior to the Effective
Date of the Termination (and reimbursement under this Agreement for expenses
incurred but not paid prior to the Effective Date of the Termination); and
(ii) this Agreement shall otherwise terminate upon the Effective Date of the
Termination and the Executive shall have no further rights hereunder (except as
provided in Section 7.13).  For purposes of this Section 5.1(d), the “Effective
Date of the Termination” shall mean the date on which a notice of termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such notice of termination.

 

(e)                                  In the event the Company elects not to
renew this Agreement as contemplated in Section 1 above, the Executive shall
receive (i) a cash payment equal to one (1) times the sum of: (x) the
Executive’s Annual Salary in effect on the day of expiration of the Term, and
(y) the average bonus actually paid to the Executive with respect to the prior
three (3) calendar years, payable no later than 30 days after the day of
expiration of the Term; and (ii) all Equity Awards held by the Executive shall
become fully vested and exercisable and Section 5.2 shall not apply.

 

5.2                                 Termination Without Cause; Termination for
Good Reason.  The Company may terminate the Executive’s employment at any time
without Cause, for any reason or no reason and the Executive may terminate the
Executive’s employment with the Company for Good Reason.  If the Company or the
Executive terminates the Executive’s employment and such termination is not
described in Section 4 or Section 5.1:

 

(a) the Executive shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination other than Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, any bonus for the prior year not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination) and an amount equal to the product of (x) the
Executive’s Target Annual Bonus for the fiscal year of the Executive’s
termination of employment and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Effective Date of the
Termination, and the denominator of which is 365;

 

(b) the Executive shall receive a cash payment equal to the Severance Payment
payable no later than 30 days after the Effective Date of the Termination;

 

(c) for thirty months after the Effective Date of the Termination, the Company
shall continue medical, prescription and dental benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company to the extent applicable generally to other
peer employees of the Company and its affiliated companies, as if the
Executive’s employment had not been terminated; provided, however, that if the
Executive

 

6

--------------------------------------------------------------------------------


 

becomes reemployed with another employer and is eligible to receive medical,
prescription and dental benefits under another employer provided plan, the
medical, prescription and dental benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility;

 

(d) all Equity Awards held by the Executive shall become fully vested and
exercisable; and

 

(e) this Agreement shall otherwise terminate upon the Effective Date of the
Termination and the Executive shall have no further rights hereunder (except as
provided in Section 7.13).  The “Severance Payment” means two and one-half (2
1/2) times the sum of: (i) the Executive’s Annual Salary in effect on the day of
termination and (ii) the Executive’s Average Annual Bonus.  The Executive’s
“Average Annual Bonus” means the average bonus actually paid to the Executive
with respect to the prior three (3) calendar years, or if greater, 80% of his
Annual Salary.  For purposes of this Section 5.2, the “Effective Date of the
Termination” shall mean the date on which a notice of termination is given or
any later date (within thirty (30) days after the giving of such notice) set
forth in such notice of termination, or in the case of termination of employment
by the Executive for Good Reason, the date of termination specified in such
Executive’s notice of termination.

 

The Company shall not be required to make the payments and provide the benefits
specified in Sections 5.2(b), 5.2(c), and 5.2(d) unless the Executive executes
and delivers to the Company an agreement releasing the Company, its affiliates
and its officers, directors and employees from all liability (other than the
payments and benefits under this Agreement) substantially in the form set forth
attached hereto as Exhibit A and such agreement has become effective and
irrevocable.

 

5.3                                 Nature of Payments.  For the avoidance of
doubt, the Executive acknowledges and agrees that the payments set forth in this
Section 5 constitute liquidated damages for termination of his employment during
the Term.

 

6.                                       Confidential and Proprietary
Information.

 

6.1                                 Confidential Information.  The Executive
shall keep secret and retain in strictest confidence, and shall not use for his
personal benefit or the benefit of others or directly or indirectly disclose,
except as may be required or appropriate in connection with his carrying out his
duties under this Agreement, all confidential information, knowledge or data
relating to the Company or any of its affiliates, or to the Company’s or any
such affiliate’s respective businesses and investments (including confidential
information of others that has come into the possession of the Company or any
such affiliate), learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates and which is not generally
available lawfully and without breach of confidential or other fiduciary
obligation to the general public without restriction (the “Confidential Company
Information”), except with the Company’s express written consent  or as may
otherwise be required by law or any legal process.

 

6.2                                 Return of Documents; Rights to Products. 
All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by the
Executive or made available to the Executive concerning the

 

7

--------------------------------------------------------------------------------


 

businesses and investments of the Company and its affiliates shall be the
Company’s property and shall be delivered to the Company at any time on
request.  The Executive shall assign to the Company all rights to trade secrets
and other products relating to the Company’s business developed by him alone or
in conjunction with others at any time while employed by the Company.

 

6.3                                 Rights and Remedies upon Breach.  The
Executive acknowledges and agrees that any breach by him of any of the
provisions of this Section 6 (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy.  Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the Restrictive Covenants, the Company and its affiliates
shall have the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants.  This right and remedy
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company and its affiliates under law or in equity (including,
without limitation, the recovery of damages).  The existence of any claim or
cause of action by the Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of the Restrictive
Covenants.

 

7.                                       Other Provisions.

 

7.1                                 Severability.  The Executive acknowledges
and agrees that the Executive has had an opportunity to seek advice of counsel
in connection with this Agreement.  If it is determined that any of the
provisions of this Agreement, or any part thereof, is invalid or unenforceable,
the remainder of the provisions of this Agreement shall not thereby be affected
and shall be given full affect, without regard to the invalid portions.

 

7.2                                 Enforceability; Jurisdictions.  The Company
and the Executive intend to and hereby confer jurisdiction to enforce the
Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of the Restrictive Covenants.  If the courts of any one or
more of such jurisdictions hold the Restrictive Covenants wholly unenforceable
by reason of breadth of scope or otherwise it is the intention of the Company
and the Executive that such determination not bar or in any way affect the
Company’s right, or the right of any of its affiliates, to the relief provided
above in the courts of any other jurisdiction within the geographical scope of
such Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata.

 

7.3                                 Attorneys’ Fees.  In the event of any legal
proceeding relating to this Agreement or any term or provision thereof, the
losing party shall be responsible to pay or reimburse the prevailing party for
all reasonable attorneys’ fees incurred by the prevailing party in connection
with such proceeding; provided, however, the Executive shall not be required to
pay or reimburse the Company unless the claim or defense asserted by the
Executive was unreasonable.

 

8

--------------------------------------------------------------------------------


 

7.4                                 Notices.  All notices, requests, demands,
claims, and other communications hereunder shall be in writing.  Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
delivered (i) two business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, (ii) when received if it is
sent by facsimile communication during normal business hours on a business day
or one business day after it is sent by facsimile and received if sent other
than during business hours on a business day, (iii) one business day after it is
sent via a reputable overnight courier service, charges prepaid, or (iv) when
received if it is delivered by hand, in each case to the intended recipient as
set forth below:

 

(i)                                     if to the Executive, to the address set
forth in the records of the Company

 

(ii)                                  if to the Company

 

Republic Property Trust

1280 Maryland Avenue

Suite 280

Washington, D.C. 20024

Attn:  Chief Executive Officer

Facsimile: (202) 863-4049

 

with copies in either case (which shall not constitute
notice) to:

 

Hogan & Hartson L.L.P.

555 13th Street, NW
Washington, DC 20004
Attention:  Stuart A. Barr, Esq.
Facsimile:  (202) 637-5910

 

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

 

7.5                                 Entire Agreement.  This Agreement, together
with the exhibits hereto and the Noncompetition Agreement, contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with the Company or its
subsidiaries (or any predecessor of either).

 

7.6                                 Waivers and Amendments.  This Agreement may
be amended, superseded, canceled, renewed or extended, and the terms hereof may
be waived, only by a written instrument signed by the parties or, in the case of
a waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

7.7                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF
COLUMBIA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

9

--------------------------------------------------------------------------------


 

7.8                                 Assignment.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive; any purported assignment by the Executive in violation hereof shall
be null and void.  In the event of any Change in Control, the Company may assign
this Agreement and its rights hereunder.

 

7.9                                 Withholding.  The Company shall be entitled
to withhold from any payments or deemed payments any amount of withholding
required by law.  No other taxes, fees, impositions, duties or other charges or
offsets of any kind shall be deducted or withheld from amounts payable
hereunder, unless otherwise required by law.

 

7.10                           No Duty to Mitigate.  The Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor will any payments
hereunder be subject to offset in the event the Executive does mitigate.

 

7.11                           Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, executors and legal representatives.

 

7.12                           Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument.  Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

7.13                           Survival.  Anything contained in this Agreement
to the contrary notwithstanding, the provisions of Sections 6 and 7 (to the
extent necessary to effectuate the survival of Sections 6 and 7) shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

 

7.14                           Existing Agreements.  Executive represents to the
Company that the Executive is not subject or a party to any employment or
consulting agreement, non-competition covenant or other agreement, covenant or
understanding which might prohibit the Executive from executing this Agreement
or limit the Executive’s ability to fulfill the Executive’s responsibilities
hereunder.

 

7.15                           Headings.  The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

7.16                           Parachute Provisions.  If any amount payable to
or other benefit receivable by the Executive pursuant to this Agreement is
deemed to constitute a Parachute Payment (as defined below), alone or when added
to any other amount payable or paid to or other benefit receivable or received
by the Executive which is deemed to constitute a Parachute Payment (whether or
not under an existing plan, arrangement or other agreement), and would result in
the imposition on the Executive of an excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended, then, in addition to any other
benefits to which the Executive is entitled under this Agreement, the Executive
shall be paid by the Company an amount in cash equal to the sum of the excise
taxes payable by the Executive by reason of receiving Parachute Payments plus
the

 

10

--------------------------------------------------------------------------------


 

amount necessary to put the Executive in the same after-tax position (taking
into account any and all applicable federal, state and local excise, income or
other taxes at the highest applicable rates on such Parachute Payments and on
any payments under this Section 7.16 ) as if no excise taxes had been imposed
with respect to Parachute Payments.  The amount of any payment under this
Section 7.16 shall be computed by a certified public accounting firm mutually
and reasonably acceptable to the Executive and the Company, the computation
expenses of which shall be paid by the Company.  “Parachute Payment” shall mean
any payment deemed to constitute a “parachute payment” as defined in
Section 280G of the Internal Revenue Code of 1986, as amended.

 

7.17                           Section 409A.  Notwithstanding anything to the
contrary contained herein, in the event that either the Company or the Executive
determines in good faith that one or more payments under this Agreement that
become payable after the Executive separates from service with the Company
would  be subject to the additional 20% tax imposed by Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), prior to making any such
payments, the Company and the Executive shall confer with each other and unless
the Company and the Executive mutually determine that the additional 20% tax
imposed by Section 409A of the Code will not be applicable, such payments under
this Agreement shall not commence until six months after the Executive separates
from service with the Company to the extent necessary to avoid the imposition of
the additional 20% tax imposed by Section 409A of the Code.  Any payments that
are required to be delayed as a result of this Section 7.17 shall be made on or
about the earliest date on which the payment would not result in the additional
tax imposed by Section 409A of the Code.

 

7.18                           Condition to Agreement.  The terms and provisions
of this Agreement are expressly conditioned upon, and subject to, the closing of
the IPO Transactions.

 

7.19                           Certain Definitions.  For purposes of this
Agreement:

 

(a)                                  an “affiliate” of any person means another
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person,
and includes subsidiaries.

 

(b)                                 A “business day” means the period from 9:00
am to 5:00 pm on any weekday that is not a banking holiday in New York City, New
York.

 

(c)                                  A “subsidiary” of any person means another
person, an amount of the voting securities, other voting ownership or voting
partnership interests of which is sufficient to elect at least a majority of its
board of directors or other governing body (or, if there are no such voting
interests or no board of directors or other governing body, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

REPUBLIC PROPERTY TRUST

 

 

 

By:

/s/ Mark R. Keller

 

 

Name:

Mark R. Keller

 

 

Title:

Chief Executive Officer

 

 

 

 

 

  /s/ Gary R. Siegel

 

 

GARY R. SIEGEL

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

THIS RELEASE is made as of this         day of                   ,          , by
and between Republic Property Trust (the “Company”) and Gary R. Siegel 
(“Executive”).

 

WHEREAS, Executive and the Company entered into that certain Employment
Agreement, dated                           , 2005 (“Agreement”);

 

WHEREAS, Executive’s employment with the Company as General Counsel and Chief
Operating Officer has terminated; and

 

WHEREAS, in connection with the termination of Executive’s employment, under the
Agreement, Executive is entitled to certain payments and other benefits.

 

NOW, THEREFORE, in consideration of the severance payments and other benefits
due Executive under the Agreement (“Severance Payments”):

 


1.                                       EXECUTIVE HEREBY FOR HIMSELF, AND HIS
HEIRS, AGENTS, EXECUTORS, SUCCESSORS, ASSIGNS AND ADMINISTRATORS (COLLECTIVELY,
THE “RELATED PARTIES”), INTENDING TO BE LEGALLY BOUND, DOES HEREBY REMISE,
RELEASE AND FOREVER DISCHARGE THE COMPANY, ITS AFFILIATES, SUBSIDIARIES,
PARENTS, JOINT VENTURES, AND ITS AND THEIR OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, PREDECESSORS, AND PARTNERS, AND ITS AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, HEIRS, EXECUTORS, AND ADMINISTRATORS (COLLECTIVELY, “RELEASEES”)
FROM ALL CAUSES OF ACTION, SUITS, DEBTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR
IN EQUITY, WHICH EXECUTIVE EVER HAD, NOW HAS, OR HEREAFTER MAY HAVE, OR WHICH
THE RELATED PARTIES MAY HAVE, BY REASON OF ANY MATTER, CAUSE OR THING
WHATSOEVER, FROM THE BEGINNING OF HIS INITIAL DEALINGS WITH THE COMPANY TO THE
DATE OF THIS RELEASE, AND PARTICULARLY, BUT WITHOUT LIMITATION OF THE FOREGOING
GENERAL TERMS, ANY CLAIMS ARISING FROM OR RELATING IN ANY WAY TO HIS EMPLOYMENT
RELATIONSHIP WITH COMPANY, THE TERMS AND CONDITIONS OF THAT EMPLOYMENT
RELATIONSHIP, AND THE TERMINATION OF THAT EMPLOYMENT RELATIONSHIP, INCLUDING,
BUT NOT LIMITED TO, ANY CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA”), AS AMENDED, 29 U.S.C. SS. 621 ET SEQ., THE OLDER
WORKER’S BENEFIT PROTECTION ACT, 29 U.S.C. SS. 626(F)(1), TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. SS. 2000E ET SEQ., THE CIVIL RIGHTS
ACT OF 1871, THE CIVIL RIGHTS ACT OF 1991, THE AMERICANS WITH DISABILITIES ACT,
42 U.S.C. SS. 12101-12213, THE REHABILITATION ACT, THE FAMILY AND MEDICAL LEAVE
ACT OF 1993 (“FMLA”), 29 U.S.C. SS. 2601 ET SEQ., THE FAIR LABOR STANDARDS ACT,
AND ANY OTHER CLAIMS UNDER ANY FEDERAL, STATE OR LOCAL COMMON LAW, STATUTORY, OR
REGULATORY PROVISION, NOW OR HEREAFTER RECOGNIZED, AND ANY CLAIMS FOR ATTORNEYS’
FEES AND COSTS, BUT NOT INCLUDING SUCH CLAIMS TO PAYMENTS, BENEFITS AND OTHER
RIGHTS PROVIDED EXECUTIVE UNDER THE AGREEMENT AND ANY EMPLOYEE BENEFIT PLAN OF
THE COMPANY IN WHICH EXECUTIVE IS A PARTICIPANT.  THIS RELEASE IS EFFECTIVE
WITHOUT REGARD TO THE LEGAL NATURE OF THE CLAIMS RAISED AND WITHOUT REGARD TO
WHETHER ANY SUCH CLAIMS ARE BASED UPON TORT, EQUITY, IMPLIED OR EXPRESS CONTRACT
OR DISCRIMINATION OF ANY SORT.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN, IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT THIS RELEASE SHALL OPERATE AS A CLEAR AND
UNEQUIVOCAL WAIVER BY EXECUTIVE OF ANY CLAIM FOR ACCRUED OR UNPAID WAGES,
BENEFITS OR ANY OTHER TYPE OF PAYMENT OTHER THAN AS PROVIDED UNDER THE AGREEMENT
AND ANY EMPLOYEE BENEFIT

 

--------------------------------------------------------------------------------


 


PLAN OF THE COMPANY IN WHICH EXECUTIVE IS A PARTICIPANT.  IT IS THE INTENTION OF
THE PARTIES TO MAKE THIS RELEASE AS BROAD AND AS GENERAL AS THE LAW PERMITS AS
TO THE CLAIMS RELEASED HEREUNDER.


 


2.                                       EXECUTIVE FURTHER AGREES AND RECOGNIZES
THAT HE HAS PERMANENTLY AND IRREVOCABLY SEVERED HIS EMPLOYMENT RELATIONSHIP WITH
THE COMPANY, THAT HE SHALL NOT SEEK EMPLOYMENT WITH THE COMPANY OR ANY
AFFILIATED ENTITY AT ANY TIME IN THE FUTURE, AND THAT THE COMPANY HAS NO
OBLIGATION TO EMPLOY HIM IN THE FUTURE.


 


3.                                       THE PARTIES AGREE AND ACKNOWLEDGE THAT
THE AGREEMENT, AND THE SETTLEMENT AND TERMINATION OF ANY ASSERTED OR UNASSERTED
CLAIMS AGAINST THE RELEASEES PURSUANT TO THE AGREEMENT, ARE NOT AND SHALL NOT BE
CONSTRUED TO BE AN ADMISSION OF ANY VIOLATION OF ANY FEDERAL, STATE OR LOCAL
STATUTE OR REGULATION, OR OF ANY DUTY OWED BY ANY OF THE RELEASEES TO EXECUTIVE.


 


4.                                       EXECUTIVE CERTIFIES AND ACKNOWLEDGES AS
FOLLOWS:


 


(A)                                  THAT HE HAS READ THE TERMS OF THIS RELEASE,
AND THAT HE UNDERSTANDS ITS TERMS AND EFFECTS, INCLUDING THE FACT THAT HE HAS
AGREED TO RELEASE AND FOREVER DISCHARGE ALL RELEASEES FROM ANY LEGAL ACTION OR
OTHER LIABILITY OF ANY TYPE RELATED IN ANY WAY TO THE MATTERS RELEASED PURSUANT
TO THIS RELEASE OTHER THAN AS PROVIDED IN THE AGREEMENT AND IN THIS RELEASE;


 


(B)                                 THAT HE HAS SIGNED THIS RELEASE VOLUNTARILY
AND KNOWINGLY IN EXCHANGE FOR THE CONSIDERATION DESCRIBED HEREIN, WHICH HE
ACKNOWLEDGES IS ADEQUATE AND SATISFACTORY TO HIM AND WHICH HE ACKNOWLEDGES IS IN
ADDITION TO ANY OTHER BENEFITS TO WHICH HE IS OTHERWISE ENTITLED;


 


(C)                                  THAT HE HAS BEEN AND IS HEREBY ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS RELEASE;


 


(D)                                 THAT HE DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE AFTER THE DATE THIS RELEASE IS EXECUTED;


 


(E)                                  THAT HE HAS BEEN INFORMED THAT HE HAS THE
RIGHT TO CONSIDER THIS RELEASE AND WAIVER OF CLAIMS FOR A PERIOD OF 21 DAYS FROM
RECEIPT, AND HE HAS SIGNED ON THE DATE INDICATED BELOW AFTER CONCLUDING THAT
THIS RELEASE AND WAIVER OF CLAIMS IS SATISFACTORY TO HIM; AND


 


(F)                                    THAT NEITHER THE COMPANY, NOR ANY OF ITS
DIRECTORS, EMPLOYEES, OR ATTORNEYS, HAS MADE ANY REPRESENTATIONS TO HIM
CONCERNING THE TERMS OR EFFECTS OF THIS RELEASE AND WAIVER OF CLAIMS OTHER THAN
THOSE CONTAINED HEREIN.


 


(G)                                 THAT HE HAS NOT FILED, AND WILL NOT
HEREAFTER FILE, ANY CLAIM AGAINST THE COMPANY RELATING TO HIS EMPLOYMENT AND/OR
CESSATION OF EMPLOYMENT WITH THE COMPANY, OR OTHERWISE INVOLVING FACTS THAT
OCCURRED ON OR PRIOR TO THE DATE THAT EXECUTIVE HAS SIGNED THIS RELEASE AND
WAIVER OF CLAIMS, OTHER THAN A CLAIM THAT THE COMPANY HAS FAILED TO PAY
EXECUTIVE THE SEVERANCE PAYMENTS OR BENEFITS DUE UNDER ANY EMPLOYEE BENEFIT PLAN
OF THE COMPANY IN WHICH EXECUTIVE IS A PARTICIPANT.

 

2

--------------------------------------------------------------------------------


 


(H)                                 THAT IF HE COMMENCES, CONTINUES, JOINS IN,
OR IN ANY OTHER MANNER ATTEMPTS TO ASSERT ANY CLAIM RELEASED HEREIN AGAINST THE
COMPANY, OR OTHERWISE VIOLATES THE TERMS OF THIS RELEASE AND WAIVER OF CLAIMS,
(I) THE EXECUTIVE WILL CEASE TO HAVE ANY FURTHER RIGHTS TO SEVERANCE PAYMENTS
FROM THE COMPANY, AND (II) THE EXECUTIVE SHALL BE REQUIRED TO RETURN ANY
SEVERANCE PAYMENTS MADE TO THE EXECUTIVE BY THE COMPANY (TOGETHER WITH INTEREST
THEREON).


 


(I)                                     EXECUTIVE ACKNOWLEDGES THAT HE MAY LATER
DISCOVER FACTS DIFFERENT FROM OR IN ADDITION TO THOSE WHICH HE KNOWS OR BELIEVES
TO BE TRUE NOW, AND HE AGREES THAT, IN SUCH EVENT, THIS RELEASE AND WAIVER OF
CLAIMS SHALL NEVERTHELESS REMAIN EFFECTIVE IN ALL RESPECTS, NOTWITHSTANDING SUCH
DIFFERENT OR ADDITIONAL FACTS OR THE DISCOVERY OF THOSE FACTS.


 


5.                                       THIS RELEASE AND WAIVER OF CLAIMS MAY
NOT BE INTRODUCED IN ANY LEGAL OR ADMINISTRATIVE PROCEEDING, OR OTHER SIMILAR
FORUM, EXCEPT ONE CONCERNING A BREACH OF THIS RELEASE AND WAIVER OF CLAIMS.


 


6.                                       THIS RELEASE AND WAIVER OF CLAIMS AND
THE AGREEMENT CONSTITUTE THE COMPLETE UNDERSTANDING BETWEEN EXECUTIVE AND THE
COMPANY CONCERNING THE SUBJECT MATTER HEREOF.  NO OTHER PROMISES OR AGREEMENTS
WILL BE BINDING UNLESS SIGNED BY EXECUTIVE AND THE COMPANY.


 


7.                                       IN THE EVENT THAT ANY PROVISION OR
PORTION OF THIS RELEASE AND WAIVER OF CLAIMS SHALL BE DETERMINED TO BE INVALID
OR UNENFORCEABLE FOR ANY REASON, THE REMAINING PROVISIONS OR PORTIONS OF THIS
RELEASE AND WAIVER OF CLAIMS SHALL BE UNAFFECTED THEREBY AND SHALL REMAIN IN
FULL FORCE AND EFFECT TO THE FULLEST EXTENT PERMITTED BY LAW.


 


8.                                       THE RESPECTIVE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL SURVIVE TERMINATION OF THIS RELEASE AND WAIVER OF
CLAIMS TO THE EXTENT NECESSARY FOR THE INTENDED PRESERVATION OF SUCH RIGHTS AND
OBLIGATIONS.


 


9.                                       THIS RELEASE AND WAIVER OF CLAIMS SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAW.


 


10.                                 EXECUTIVE ALSO UNDERSTANDS THAT HE HAS THE
RIGHT TO REVOKE THIS RELEASE AND WAIVER OF CLAIMS WITHIN 7 DAYS AFTER EXECUTION,
AND THAT THIS RELEASE AND WAIVER OF CLAIMS WILL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED, BY GIVING WRITTEN NOTICE TO
THE FOLLOWING:


 

Republic Property Trust
1280 Maryland Avenue, Suite 280

Washington, D.C. 20024

Attn: Chief Executive Officer
Facsimile: (202) 863-4049

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims:

 

 

 

 

Gary R. Siegel

 

4

--------------------------------------------------------------------------------